Citation Nr: 1118993	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  The appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In April 2009, the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  The Veteran's active service included service in the Republic of Vietnam. 

2.  Many years after service, the Veteran developed pancreatic cancer, from which he died in November 2004.  That condition was not caused by any incident of service, or any aspect of service, including exposure to herbicide agents. 

3.  The Veteran did not die of a service-connected disability nor may he be presumed to have died of a service-connected disability. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110 , 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303 , 3.309, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  A current disability must be related to service or to an incident of service origin.  A Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000). 

Service connection may be granted on a presumptive basis for certain chronic diseases, such as malignant tumors, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d)  (2010). 

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a Veteran, service connection for certain diseases will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113  (West 2002); 38 C.F.R. § 3.307(d)  (2010).

The Veteran died in November 2004.  His death certificate lists his cause of death as due to respiratory distress, pleural effusions, and pancreatic cancer.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder and the residuals of a shrapnel wound to the eye.  

The appellant contends that the Veteran's respiratory distress at the time of his death was related to many years of respiratory infections and problems that began in service or were aggravated by service.  Alternatively, the appellant contends that the Veteran's exposure to herbicides in service caused his pancreatic cancer.

Service medical records show that the Veteran was treated for a number of upper respiratory infections.  In February 1967, he was seen for a sore throat.  He stated that he had a common cold for "quite a while."  In March 1967, the Veteran's symptoms of coughing and congestion were suspicious for pneumonia, though none was found on chest X-ray.  In July 1967, he was treated for an upper respiratory infection.  In January 1968, the Veteran had a productive cough.  He had not had any cough since he was treated for pneumonia in March 1967.  He was noted to smoke half a pack of cigarettes per day.  There was no sore throat or nasal congestion.  The assessment was bronchitis.  He was advised to discontinue smoking and to take fluids and medication.  In February 1968, he had an upper respiratory infection that included coughing and vomiting.  The assessment was bronchitis and questionable bronchopneumonia.  He was also treated for bronchitis in April 1968 and in September 1968.  On October 1968 separation examination, the Veteran reported having a history of sinusitis and whooping cough.  It was found that there were no sequalae to those conditions.   

Post-service treatment records show that in July 2004, the Veteran was admitted to the hospital for abdominal and back pain, nausea, and vomiting.  He had had some vague back pain since mid-May, and loss of appetite.  He had developed jaundice.  A CT scan showed a pancreatic mass and obstructive jaundice.  It was noted that the Veteran had smoked half a pack of cigarettes per day until the previous year.  He had a history of hypercholesterolemia.  A chest X-ray was negative for metastatic disease.  He underwent a biliary stent placement and then started chemotherapy.

An October 2004 VA examination shows that the Veteran was attending weekly chemotherapy and paracentesis.  He had symptoms of nausea, vomiting, fatigue, loss of appetite, and diarrhea.  His cancer was considered to be unresectable pancreatic cancer and he needed to be on chemotherapy for the remainder of his life.  Physical examination and review of the claims file resulted in the assessment of pancreatic carcinoma, status post bilary stent insertion, with malignant ascites requiring multiple and weekly paracentesis, and currently on chemotherapy.  Secondary diagnoses included bilateral pleural effusions noted, larger on a right CT scan, severe anemia secondary to malignancy, and thrombocytosis associated with malignancy.  

In November 2008, the Veteran's spouse and a fellow serviceman submitted statements that the Veteran had respiratory problems throughout his life and while in the service.  His spouse stated that all pertinent and available post-service medical records had been submitted.  

In July 2009, a VA examiner reviewed the Veteran's claims file in depth, including reviewing the service medical records and the treatment records leading up to the Veteran's death, and concluded that his in-service multiple respiratory infections were not the cause of or a contributory factor to his death.  In so determining, the examiner explained that the Veteran's in-service history and post-service reported history of respiratory infections were not conditions that would cause the development of pancreatic cancer with metastasis and mestatic pleural effusion.  Recurrent respiratory infections were not infections that were known to cause pancreatic cancer or metastatic pleural effusions.  The examiner felt it to be significant that the Veteran had a many year history of smoking cigarettes as was noted in the service medical records and terminal hospital records.  The examiner explained that cigarette smoking was a likely cause of multiple upper respiratory infections.  Further, though the cause of pancreatic cancer was unknown, it was known that cigarette smokers were two to three times more likely than nonsmokers to develop pancreatic cancer.  The examiner found that the cause of the Veteran's death was the result of massive fluid overload-ascites, bilateral pleural effusion, and pulmonary edema, all of which were related to his pancreatic cancer, without any relationship to the respiratory problems in service.  

The Veteran's period of active duty from October 1966 to October 1968 included service in Vietnam.  Thus, the Veteran in this case will be afforded the presumption of exposure to Agent Orange during his service in Vietnam. 

The Secretary of VA has determined that there is a presumptive positive association between exposure to herbicides and certain disorders listed in 38 C.F.R. § 3.309(e)  (2010).  In this case, however, the medical evidence shows that the source of the Veteran's cancer was pancreatic cancer with metastasized pleural effusion.  Because pancreatic cancer is not a disability associated with exposure to herbicides, the Board finds that service connection for the cause of the Veteran's death due to a presumption of being related to exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e) (2010).  To that extent, in an article published in July 2009, entitled "Veterans and Agent Orange:  Update 2008," the National Academy of Science specially precluded pancreatic cancer as a disease associated with herbicide exposure.  75 Fed. Reg. 247 (December 27, 2010).

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds no probative evidence of a direct medical nexus between military service and the cause of the Veteran's death.  The evidence of record weighs against such a finding.  Thus, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In addition, because pancreatic cancer is not a condition associated with exposure to herbicides, presumptive service connection for the cause of the Veteran's death due to exposure to herbicides is not warranted. 

The competent evidence of record does not otherwise relate the pancreatic cancer that caused the Veteran's death to his service or to any exposure to herbicides in service such that service connection would be warranted on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has also considered the appellant's assertions that the Veteran's death was related to his active service.  The appellant, however, as a layperson, is not competent to give a medical opinion on diagnosis or etiology of a disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson generally not capable of opining on matters requiring medical knowledge). 

Additionally, the first post-service evidence of the Veteran's pancreatic cancer is in July 2004, approximately 36 years after his separation from service.  In view of the lengthy period without treatment, there is no evidence of a continuity of symptomatology, and this weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330  (Fed. Cir. 2000).  Furthermore, a malignant tumor did not manifest to a compensable degree within one year following the Veteran's separation from service such that presumptive service connection would be warranted.  38 C.F.R. §§ 3.307 , 3.309 (2010). 

In sum, the evidence shows that the Veteran developed pancreatic cancer, which led to his death, many years after service.  The fatal condition was not service-connected, and the competent medical evidence of record is against a finding that the Veteran's pancreatic cancer was caused by any incident of service, to include exposure to herbicides, or to any service-connected disability.  The weight of the evidence shows that no disability incurred in or aggravated by service either caused or contributed to the Veteran's death.  As a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159  (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The appellant was not provided with that required notice; however, the Board concludes that the appellant has actual knowledge of the disabilities for which the Veteran was granted service connection and those for which he was not service-connected.  The appellant contends that the Veteran's pancreatic cancer was developed as result of exposure to herbicides, or that his respiratory distress and pleural effusions were related to respiratory illnesses in service.  She does not contend that it developed as a result of his posttraumatic stress disorder or residual of a shrapnel wound to the eye.  The Veteran was not service-connected for pancreatic cancer.  At no time has the appellant claimed that the Veteran was service-connected for pancreatic cancer.  The nature of the appellant's claim reflects her actual knowledge of the disabilities for which the Veteran was granted service connection and those for which he was not service-connected.  Accordingly, the Board finds that the failure to provide compliant notice is not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Here, the RO sent correspondence in December 2004; a rating decision in February 2005; a statement of the case in May 2006, and a supplemental statement of the case in July 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions. VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession. The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the October 2009 statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law. 


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


